Citation Nr: 1031822	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-21 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to 
July 29, 2008, and in excess of 60 as of July 29, 2008 for 
psoriasis. 


REPRESENTATION

Appellant represented by:	 EDDIE LAWSON, ATTORNEY


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the RO in 
Cleveland, Ohio, which assigned an initial rating of 30 percent 
for the Veteran's psoriasis effective June 8, 2001, the date of 
his initial claim.

During the pendency of the appeal, an increased evaluation from 
30 to 60 percent was granted in a September 2009 rating decision.  
The 60 percent rating is effective July 29, 2008, the date of a 
VA examination which was the basis for the increased evaluation  
The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Thus, the claim for an increased rating remains on appeal.  


FINDING OF FACT

The Veteran's psoriasis is manifested by large erythematous and 
eczematous plaques covering more than 40 percent of his body and 
primarily located in the perianal region and sacrum, groin 
(including scrotum), scalp, arms and elbows, bilateral anterior 
thighs, knees, and buttocks, and involves a systemic response.





CONCLUSION OF LAW

The criteria for a disability rating of 50 prior to August 30, 
2002, and of 60 percent but no higher from August 30, 2002 for 
psoriasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7816 (as in effect prior to August 30, 2002), 
Diagnostic Code 7816 (as in effect as of August 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.


I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial rating cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in July 2001 notified him of the 
first three elements of service connection, and of his and VA's 
respective responsibilities for obtaining different types of 
evidence in support of his claim.  However, it did not provide 
notice regarding the degree of disability or the effective date.  
The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated, it has been proven.  See Goodwin 
v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  This means that section 5103(a) notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. See id.  Nevertheless, the Board notes 
that the Veteran was provided notice regarding establishing the 
degree of disability and the effective date in letters dated in 
March 2006 and June 2008.  Although these letters were not sent 
prior to initial adjudication of the Veteran's claim, the 
Veteran had an opportunity to respond with additional argument 
and evidence before his claim was subsequently readjudicated and 
supplemental statements of the case (SSOC) issued in February 
2010 and April 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  The Board 
concludes that the duty to notify has been satisfied.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf. 

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations in 
December 2001, July 2004, and July 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate for 
rating purposes, as they reflect thorough and detailed 
examinations of the Veteran's skin.  The Veteran's claims file 
was also reviewed in the December 2001 and July 2004 VA 
examinations.  While the July 2008 VA examination does not 
indicate whether or not the claims file was reviewed, the maximum 
disability rating for psoriasis has already been established 
prior to that date and thus the issue of any prejudice that may 
have resulted is moot.  However, there is no indication that the 
veteran was prejudiced in any way by the fact that the examiner 
did not indicate that the claims file had been reviewed.  Thus, 
the Board finds that the examination reports are adequate upon 
which to base a decision. 

The Veteran has not stated and the evidence does not indicate 
that there has been a material change in the severity of the 
Veteran's psoriasis since he was last examined in July 2008.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95 (April 7, 1995).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to an initial disability 
rating in excess of 30 percent prior to July 29, 2008, and in 
excess of 60 as of July 29, 2008 for psoriasis.  For the reasons 
that follow, the Board concludes that a rating of 50 percent is 
warranted prior to August 30, 2002, and a rating of 60 percent is 
warranted as of August 30, 2002.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  Id.  

At the outset, the Board notes that the Veteran filed his claim 
in June 2001 and the applicable rating criteria for skin 
disorders such as psoriasis, found at 38 C.F.R. § 4.118, were 
amended in 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  
These revisions are effective August 30, 2002 and may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 5110(g) 
(West 1991).  Revisions to the schedular criteria pertaining to 
skin disorders were also made in 2008.  73 Fed. Reg. 54708 
(September 23, 2008).  However, these revisions did not affect DC 
7816 and are not applicable to claims for benefits received by VA 
before October 23, 2008.  Thus, the Board will consider the 
versions of the schedular criteria in effect between June 2001 
and August 30, 2002 and as of August 30, 2002. 

Prior August 30, 2002, skin disorders, including psoriasis, were 
rated by analogy using the criteria for evaluating eczema set 
forth in Diagnostic Code (DC) 7806.  See 38 C.F.R. § 4.118, DC 
7816 (2001).  Under this criteria, a 30 percent rating is 
warranted for constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation is warranted 
for ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or symptoms which are exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806.

Under DC 7816 as amended on August 30, 2002, a rating of 30 
percent is warranted for psoriasis affecting 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Psoriasis affecting more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

A December 2001 VA examination report reflects that the Veteran 
had extensive areas of exfoliation, crusting, and a history of 
severe psoriatic arthritis.  The examiner noted large, 
erythematous scaling and crusty plaques with underlying erythema 
bilaterally in the groin, the scrotum, the perianal area, the 
sacral areas, and nearly the entire scalp.  The anterior thighs 
were also involved bilaterally with patches measuring 12 by 12 to 
14 centimeters.  There were multiple smaller patches noted on the 
thighs and anterior aspects of the knees as well.  The abdomen 
showed a 10 by 6 centimeter area and a 10 by 11 centimeter area 
as well as multiple smaller areas.  The left posterior elbow and 
forearm had a lesion measuring 16 by 8 centimeters, as well as 
smaller lesions.  The left shoulder had a lesion measuring 6 by 7 
centimeters.  The left flank and lumbar area had a lesion 
measuring 25 by 12 centimeters.  The right lumbar area had a 
lesion measuring 14 by 7 centimeters.  There were multiple large 
plaques over the posterior aspect of the thorax and the anterior 
aspect of the abdomen and thorax.  The posterior aspect of the 
thorax encompassed approximately 25 percent of the total skin 
surface area of the posterior thorax and approximately 50 percent 
of the lumbar area posteriorly.  The right shoulder had a lesion 
measuring 5 by 5 centimeters as well as multiple lesions of the 
right upper arm.  The right posterior elbow and forearm had a 
lesion measuring 8 by 12 centimeters.  Bilaterally the buttocks 
was involved with a lesion measuring 22 by 10 centimeters and 
extending into the sacral area as well as the crease between the 
buttocks and down into the perianal area.  

An August 2002 letter from the Veteran's private physician 
reflects that the Veteran had a serious case of psoriasis which 
covered a great percentage of his body and which also caused 
arthritis.  The Board notes that the Veteran is separately 
compensated for psoriatic arthritis and this disability is not 
presently at issue. 

A July 2004 VA examination report reflects that the Veteran had 
numerous areas of erythematous and eczematous plaques throughout 
his body and primarily in the perianal region and sacrum, the 
groin and scrotum, the scalp, bilateral anterior thighs, extensor 
elbows, and knees.  There were also smaller scattered plaques on 
the anterior and posterior trunk and elsewhere in the 
extremities.  In total, 55 percent of the total skin surface area 
was involved in plaques.  

In a June 2005 letter, the Veteran's private physician opined 
that based on the findings in the December 2001 VA examination, 
the Veteran's psoriasis affected 27.8 percent of the entire 
surface area of his body at that time.  

A July 2008 VA examination report reflects that the Veteran had 
multiple large scaling plaques on the bilateral elbows, bilateral 
legs, bilateral arms, buttocks, and scalp.  The examiner's 
findings were essentially identical to those reflected in the 
July 2004 VA examination report.  The examiner indicated that 
greater than 40 percent of the Veteran's total body area was 
affected by psoriasis.  

VA treatment records dated in May 2008 and July 2008 reflect that 
systemic therapy had been recommended to treat the Veteran's 
psoriasis. 

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether a 50 
percent rating is warranted prior to August 30, 2002 under old DC 
7816.  As discussed above, under old DC 7816 a 50 percent 
evaluation is warranted for extensive exfoliation or crusting 
with systemic or nervous manifestations, or symptoms which are 
exceptionally repugnant.  See 38 C.F.R. § 4.118, DC 7806.  In 
this respect, the December 2001 VA examination report reflects 
that the Veteran had extensive areas of exfoliation and crusting.  
The Veteran has been advised to undergo systemic therapy and the 
Veteran's psoriasis has also caused psoriatic arthritis which has 
been separately rated based on the joints affected.  The Board 
finds that the fact that the Veteran has been prescribed systemic 
therapy, in conjunction with the fact that his psoriasis has 
caused arthritis affecting multiple joints supports a finding 
that the Veteran's psoriasis involves a systemic manifestation.  
As such, the Board finds that the evidence is in equipoise and 
therefore the Veteran is entitled to the benefit of the doubt 
with respect to whether his psoriasis meets the criteria for a 50 
percent disability rating prior to August 30, 2002 under old DC 
7816.  38 C.F.R. § 3.102; Gilbert 1 Vet. App. at 55.  This is the 
maximum evaluation available under the old schedular criteria.  A 
higher rating under DC 7816 as amended in August 2002 may not be 
assigned because the revised criteria may not be applied prior to 
August 30, 2002. 

The Board finds that the evidence is at least in equipoise with 
respect to whether the Veteran meets the criteria for a 60 
percent disability rating under revised DC 7816 as of August 30, 
2002, the effective date of the amendment.  While the December 
2001 VA examination report does not indicate the percentage of 
the Veteran's body affected by psoriasis, the July 2004 VA 
examination report reflects that it covered 55 percent of his 
body at this time.  The July 2005 letter from the Veteran's 
private physician states that the December 2001 VA examination 
indicates that psoriasis covered 27.8 percent of the Veteran's 
body at that time.  However, the Board must discount the weight 
of this evidence, as it is not based on the physician's own 
examination of the Veteran.  Moreover, the Board also notes that 
skin disorders often fluctuate in severity, which is the case 
here.  In this respect, VA treatment records dated in May 2003, 
June 2003, and January 2004 reflect that the Veteran's psoriasis 
improved with topical medication and then flared up again.  Thus, 
it is possible that the Veteran's psoriasis was in a less severe 
stage of outbreak during the December 2001 VA examination.  See 
Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Nevertheless, the 
fact that the July 2004 and July 2008 VA examination reports 
describe areas of the Veteran's body affected by psoriasis 
similar to those mentioned in the December 2001 VA examination 
report, and reflect that the Veteran's psoriasis covered more 
than 40 percent of his total body area, indicates that the 
Veteran's psoriasis likewise covered more than 40 percent of his 
body at the time he was examined in December 2001.  As such, the 
Board finds that the evidence is at least in equipoise with 
respect to whether the Veteran's psoriasis met the criteria for a 
60 percent disability rating as of the August 30, 2002 effective 
date of the revisions to DC 7816.  See 38 C.F.R. §§ 3.102, 4.118, 
Gilbert 1 Vet. App. at 55.  This is the maximum disability rating 
available under the revised criteria.  

Current DC 7816 provides that psoriasis may alternatively be 
rated as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, 7805) depending on the 
predominant disability.  See 38 C.F.R. § 4.118. 

Diagnostic Code 7800 provides that an 80 percent rating is 
warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics 
of disfigurement.

The 8 characteristics of disfigurement for purposes of evaluation 
under § 4.118 are as follows: a scar 5 or more inches (13 or more 
cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide 
at widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note 
(1). 

Here, the only area of the Veteran's head effected by psoriasis 
is his scalp, and the evidence does not show that he has scars on 
his scalp, that the underlying soft tissues is missing, or that 
the skin is indurated and inflexible.  Thus, the Veteran does not 
have gross distortion or asymmetry of three or more features or 
paired sets of features or 6 of the 8 characteristics of 
disfigurement.  Thus, a higher rating under DC 7800 is not 
warranted. 

Diagnostic Codes 7801, 7802, 7803, and 7804 do not afford a 
rating higher than 60 percent.  See 38 C.F.R. § 4.118.  Thus, the 
Veteran would not benefit from the application of these 
diagnostic codes in evaluating his psoriasis.  The Board notes 
that DC 7816 expressly indicates in its use of the word "or" 
that separate ratings are not available under these other 
diagnostic codes.   Diagnostic Code 7805 provides that scars can 
also be rated on the basis of limitation of function of the 
affected part.  See 38 C.F.R. § 4.118.  The Veteran has not 
described, and the evidence does not otherwise show, that the 
Veteran's psoriasis, apart from the resulting arthritis which has 
already been separately rated, imposes any limitations of 
function of the affected areas.  Thus, DC 7805 is not applicable.  

The Board has considered the issue of staged ratings.  See Hart, 
supra.  However, as the maximum disability rating under DC 7816 
as in effect prior to and after August 30, 2002 has been granted, 
the Board finds that the issue of staged ratings is moot. 

The Board has also considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Generally, the degrees of disability specified in the VA Schedule 
for Rating Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  The Veteran has not submitted evidence indicating that 
his psoriasis (as distinct from his psoriatic arthritis) 
constitutes "such an exceptional or unusual disability picture . 
. . as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  See VAOPGCPREC 6-96.  Rather, the 
impairment must be one that is so unusual as to be unanticipated 
by the rating criteria.  See id.  In short, the evidence does not 
show marked interference with employment as defined for the 
purpose of extraschedular consideration, and does not show 
frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the criteria for a disability 
rating of 50 prior to August 30, 2002, and of 60 percent from 
August 30, 2002 for psoriasis have been met.  In rendering this 
decision, the Board has applied the benefit-of-the-doubt rule.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 
Vet. App. at 55. 


ORDER

Entitlement to an initial disability rating of 50 percent prior 
to August 30, 2002, and of 60 percent as of August 30, 2002 is 
granted, subject to the laws and regulations governing payment of 
monetary benefits. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


